J-S70028-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

TYUAN SIMON

                            Appellant                       No. 1161 EDA 2014


          Appeal from the Judgment of Sentence September 20, 2013
             In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-CR-0007840-2012


BEFORE: LAZARUS, J., MUNDY, J., and STRASSBURGER, J.*

MEMORANDUM BY MUNDY, J.:                              FILED DECEMBER 12, 2014

        Appellant, Tyuan Simon, appeals from the September 20, 2013

aggregate judgment of sentence of life imprisonment, imposed after he was

convicted    of   first-degree     murder,     criminal   solicitation,   and   criminal

conspiracy.1 After careful review, we affirm.

        The trial court summarized the relevant factual and procedural history

of this case as follows.

                     [The victim, Tyree] Whiting had an intimate
              relationship for years with a young lady named
              Victoria Graham.       In 2010, she ended the
              relationship and began an intimate relationship with
              [Appellant]. Whiting was heartbroken because he
              remained madly in love with her.       Whiting then
____________________________________________
*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 2502(a), 902(a), and 903(c), respectively.
J-S70028-14


          began to gossip about [Appellant]. He told Taria
          Mayo-Giddings, a woman with whom [Appellant] had
          a long-term intimate relationship (both before and
          during his affair with Ms. Graham), that [Appellant]
          had paid Ms. Graham’s rent shortly after [Appellant]
          told Ms. Mayo-Giddings he did not have money to
          contribute to hers. Whiting also seeded rumors that
          [Appellant] had willingly engaged in homosexual
          activity while serving a prison sentence, and that he
          may be infected with the AIDS virus. Among the
          people with whom [Appellant] and Whiting
          associated, the accusation that a man is a
          homosexual is one of the two worst insults one can
          give.

                 [Appellant] was furious that Whiting was
          gossiping and spreading rumors about him. Five
          days before the murder, when Ms. Mayo-Giddings
          confronted [Appellant] about paying rent for Ms.
          Graham but not her, he exclaimed, “I’m tired of this
          punk-a[*]s n[***]er with my name in his mouth,
          and I’m going to handle this tonight.” He then
          slammed his bottle of beer on the table and stormed
          out to the Roo House Tavern. Shortly afterward, he
          returned to the neighborhood and, upon seeing Ms.
          Mayo-Giddings, told her, “if somebody dies tonight,
          it’s going to be on your conscience and your hands.”
          [Appellant] did not, however, carry out his threat
          that night. When Ms. Graham heard a rumor that
          [Appellant] said he was going to kill Whiting, she
          asked [Appellant] about it. [Appellant] admitted
          being angry with Whiting and saying he was going to
          kill him, but he told Ms. Graham “he didn’t mean it.”

                                   …

                 On the night of the murder, [Appellant] and
          Whiting went separately to the Roo House Tavern.
          When Whiting arrived, he spoke to a man named
          Von Mims. Whiting knew Mims and [Appellant] had
          been incarcerated in the same prison at the same
          time, so he asked Mims whether [Appellant] has
          willingly engaged in homosexual activities while
          there.    As Whiting spoke to him, Mims saw

                                  -2-
J-S70028-14


          [Appellant] staring at them.         Minutes later,
          [Appellant] approached Mims when he was alone and
          asked, “was that n[***]er talking about me[?]”

               Bruce Woods met [Appellant], Jason Jones,
          and Janile Clark at Roo House Taven that night.
          Woods was sitting opposite [Appellant] when he saw
          [Appellant]’s facial expression change suddenly from
          normal to angry and aggressive. When Woods asked
          [Appellant] “what’s up[?]” he replied, “this rat-a[*]s
          n[***]er.”     Woods turned around to see who
          [Appellant] was talking about, and saw Whiting.

                 Woods explained [at trial] that a “rat” is a
          person who informs the police about the illegal
          activities of others. Woods stated that according to
          “the code of the streets, he ain’t ‘posed to be around
          here walking round. … They’re a rat, they don’t
          deserve to live,” he said. “The rat got to die.”

                [Appellant] then left the group briefly to check
          his cell phone, and when he returned he declared
          that “he had a dime on main man head,” referring to
          Whiting. Woods explained that “a dime” means ten
          thousand dollars.    Woods continued, “I was like
          ‘yeah?’ He was like, ‘yeah.’ That’s when I said, ‘say
          no more.’” Shortly after that, Whiting left the tavern
          followed by Woods, who shot Whiting to death only a
          few blocks away.

                [Appellant] left the tavern after Woods and
          Whiting and went to Veronica Graham’s house.
          When he arrived, he asked if she loved him, and if
          she would “do anything for him.” Shortly after he
          arrived he had a telephone conversation, during
          which he disguised his voice by simulating a
          Jamaican accent. [Appellant] told the person on the
          other end that “he had to get out of there. It was
          too hot in there.” Then he asked, “did he check
          out[?]” The person to whom he was talking was
          Bruce Woods, who said there had just been a
          shooting in Norristown, thereby implying that he had
          murdered Whiting. Woods testified that he refrained
          from saying anything that would show he knew who

                                  -3-
J-S70028-14


              had been shot, because he could not know whether
              anyone else was within earshot of [Appellant]’s cell
              phone. …

Trial Court Opinion, 6/16/14, at 2-5 (internal citations omitted).

        On March 1, 2013, the Commonwealth filed an information, charging

Appellant with the above-mentioned offenses, as well as one count each of

second-degree murder, third-degree murder, and robbery.2             Appellant

proceeded to a four-day jury trial, at the conclusion of which the jury found

Appellant guilty of first-degree murder, criminal solicitation, and criminal

conspiracy.      The remaining three charges were nolle prossed.           On

September 20, 2013, the trial court imposed an aggregate sentence of life

imprisonment without the possibility of parole.3    That same day, Appellant

filed a timely post-sentence motion.4 On January 21, 2014, Appellant filed


____________________________________________
2
    18 Pa.C.S.A. §§ 2502(b), 2502(c), and 3701(a)(1)(i), respectively.
3
   The trial court imposed a sentence of life imprisonment without parole for
first-degree murder, as well as 20-40 years’ imprisonment each for criminal
solicitation and criminal conspiracy. These were to run concurrently to
Appellant’s life sentence for first-degree murder.
4
  Specifically, Appellant filed a premature “Post-Verdict Motion in Arrest of
Judgment” two hours before he was sentenced. At sentencing, the trial
court appeared to acquiesce in treating this premature filing as a post-
sentence motion. See N.T., 9/20/13, at 37.

      Furthermore, although the trial court did not dispose of Appellant’s
post-sentence motions until 187 days after the imposition of sentence, this
does not affect our exercise of appellate jurisdiction in this case. It is
axiomatic that a defendant’s post-sentence motion is denied by operation of
law after 120 days if the trial court does not dispose of said motion.
(Footnote Continued Next Page)


                                           -4-
J-S70028-14


an amended post-sentence motion, even though he did not petition the trial

court for leave to do so, raising, among other claims, that the jury’s verdict

was against the weight of the evidence.                  See generally Pa.R.Crim.P.

607(A)(3).    On March 26, 2014, the trial court entered an order denying

Appellant’s post-sentence motions.               On April 16, 2014, Appellant filed a

timely notice of appeal.5

      On appeal, Appellant raises the following three issues for our review.

             1.        Did the [trial c]ourt err in admitting evidence
                       of “prior bad [a]cts” pursuant to [Pennsylvania
                       Rule of Evidence] 404(b) – specifically,
                       evidence that [] Appellant had “choked” a
                       woman in an unrelated incident by grabbing
                       her around the neck and slamming her
                       “through a wall” while threatening that he
                       could “kill” her?

             2.        Was the evidence at trial sufficient for the jury
                       to find [] Appellant guilty of first[-]degree
                       murder and the related charges?
                       _______________________
(Footnote Continued)

Pa.R.Crim.P. 720(B)(3)(a). However, the appeal period runs from the date
the trial court’s prothonotary enters an order stating the post-sentence
motion is denied by operation of law.        Id. at 720(B)(3)(c); accord
Commonwealth v. Khalil, 806 A.2d 415, 419-420 (Pa. Super. 2002),
appeal denied, 801 A.2d, 503 (Pa. 2003). As noted above, the trial court
entered an order on March 26, 2014 denying Appellant’s post-sentence
motions, but it did not indicate they were denied by operation of law under
Rule 720. Nevertheless, as Appellant filed his notice of appeal within 30
days of the trial court’s March 26, 2014 order, our jurisdiction is not
affected.
5
  On May 1, 2014, Appellant filed a concise statement of errors complained
of on appeal pursuant to Pennsylvania Rule of Appellate Procedure 1925(b),
even though the trial court did not order him to do so. On June 16, 2014,
the trial court filed its Rule 1925(a) opinion.



                                            -5-
J-S70028-14



             3.    Was the finding of guilt for first[-]degree
                   murder and related charges against the weight
                   of the evidence[?]

Appellant’s Brief at 4.

      We address Appellant’s second issue first, as the remedy for a

sufficiency of the evidence claim is complete discharge rather than a new

trial. See generally Commonwealth v. Simpson, 832 A.2d 496, 500 (Pa.

Super. 2003) (citation omitted).            Our standard of review regarding

challenges to the sufficiency of the Commonwealth’s case is well settled. “In

reviewing the sufficiency of the evidence, we consider whether the evidence

presented at trial, and all reasonable inferences drawn therefrom, viewed in

a light most favorable to the Commonwealth as the verdict winner, support

the jury’s verdict beyond a reasonable doubt.”               Commonwealth v.

Patterson,    91   A.3d   55,   66   (Pa.    2014)   (citation   omitted).   “The

Commonwealth can meet its burden by wholly circumstantial evidence and

any doubt about the defendant’s guilt is to be resolved by the fact finder

unless the evidence is so weak and inconclusive that, as a matter of law, no

probability of fact can be drawn from the combined circumstances.”

Commonwealth v. Watley, 81 A.3d 108, 113 (Pa. Super. 2013) (en banc)

(internal quotation marks and citation omitted), appeal denied, 95 A.3d 277

(Pa. 2014). As an appellate court, we must review “the entire record … and

all evidence actually received[.]” Id. (internal quotation marks and citation

omitted). “[T]he trier of fact while passing upon the credibility of witnesses

                                      -6-
J-S70028-14


and the weight of the evidence produced is free to believe all, part or none

of the evidence.” Id. (citation omitted). “Because evidentiary sufficiency is

a question of law, our standard of review is de novo and our scope of review

is plenary.”    Commonwealth v. Diamond, 83 A.3d 119, 126 (Pa. 2013)

(citation omitted), cert. denied, Diamond v. Pennsylvania, 135 S. Ct.

(2014).

      Before addressing the merits of Appellant’s claim, we must address the

Commonwealth’s argument regarding whether Appellant has complied with

Pa.R.A.P.    1925(b)     to   preserve    this   issue   for   our   review.    See

Commonwealth’s Brief at 17-19.           By its text, Rule 1925(b) requires that

concise statements “identify each ruling or error that the appellant intends

to challenge with sufficient detail to identify all pertinent issues for the

judge.”     Pa.R.A.P. 1925(b)(4)(ii); see also Commonwealth v. Reeves,

907 A.2d 1, 2 (Pa. Super. 2006) (stating “[w]hen a court has to guess what

issues an appellant is appealing, that is not enough for meaningful

review[]”), appeal denied, 919 A.2d 956 (Pa. 2007). Any issues not raised

in accordance with Rule 1925(b)(4) will be deemed waived.                  Pa.R.A.P.

1925(b)(4)(vii). Our Supreme Court has made clear that Rule 1925(b) is a

bright-line rule.    Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011).

Additionally, with regard to claims pertaining to the sufficiency of the

Commonwealth’s evidence, we have stated as follows.

               In order to preserve a challenge to the sufficiency of
               the evidence on appeal, an appellant’s Rule

                                         -7-
J-S70028-14


            1925(b) statement must state with specificity
            the element or elements upon which the
            appellant alleges that the evidence was
            insufficient.   Such specificity is of particular
            importance in cases where, as here, the appellant
            was convicted of multiple crimes each of which
            contains numerous elements that the Commonwealth
            must prove beyond a reasonable doubt.

Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super. 2013) (internal

quotation marks and citations omitted; emphasis added).

      In the case sub judice, Appellant filed a Rule 1925(b) statement, even

though the trial court did not order him to do so. Appellant’s Rule 1925(b)

statement only repeats the question presented in his brief, “[w]as the

evidence at trial sufficient for the jury to find [Appellant] guilty of first[-

]degree murder and the related charges?”              Appellant’s Rule 1925(b)

Statement, 5/1/14, at ¶ 2(ii).     Based on our cases, we are constrained to

conclude that Appellant has not complied with Rule 1925(b) because his

statement   fails   to   specify   which   elements   of   which   offenses   the

Commonwealth did not prove beyond a reasonable doubt.              See Garland,

supra (concluding that Garland’s bald Rule 1925(b) statement that “[t]he

evidence was legally insufficient to support the convictions[]” was non-

compliant with Rule 1925(b)); Commonwealth v. Williams, 959 A.2d

1252, 1256 (Pa. Super. 2008) (concluding that Williams’ bald Rule 1925(b)

statement that “[t]here was insufficient evidence to sustain the charges of

Murder, Robbery, VUFA no license, and VUFA on the streets … [t]hus




                                      -8-
J-S70028-14


[Appellant] was denied due process of law[]” was non-compliant with Rule

1925(b)). Therefore, we deem Appellant’s sufficiency claim waived.6

       We next address Appellant’s third issue on appeal, that the jury’s

verdict was against the weight of the evidence.7 We begin by noting, “[a]

claim alleging the verdict was against the weight of the evidence is

addressed to the discretion of the trial court.” Commonwealth v. Landis,
____________________________________________
6
   We note that it does not make a difference that the trial court did not order
Appellant to file a Rule 1925(b) statement. See, e.g., Commonwealth v.
Nobles, 941 A.2d 50, 52 (Pa. Super. 2008) (finding one of the
Commonwealth’s issues on appeal waived for not being raised in its Rule
1925(b) statement and declining to “encourage ‘sand bagging’ by counsel if
they are allowed to quickly file a Rule 1925(b) statement and then claim that
nothing is waived because the Rule 1925(b) statement was not in response
to a formal request” from the trial court); accord Commonwealth v.
Snyder, 870 A.2d 336, 341 (Pa. Super. 2005) (concluding, “[i]f we were to
find that because he was not ordered to file a 1925(b) statement, he has not
waived the issues he neglected to raise in it, we would, in effect, be allowing
appellant to circumvent the requirements of the Rule[]”); but see
Commonwealth v. Antidormi, 84 A.3d 736, 745 n.7 (Pa. Super. 2014)
(concluding, without citation to our prior cases, that “[b]ecause the trial
court did not order the filing of a Rule 1925(b) statement, we will not
conduct a waiver inquiry … [as t]he requirements of Rule 1925(b) are not
invoked in cases where there is no trial court order directing an appellant to
file a Rule 1925(b) statement[]”), appeal denied, 95 A.3d 275 (Pa. 2014).
7
  We note that Appellant’s weight claim was first raised in his amended post-
sentence motion filed on January 21, 2014. However, the record reveals
that the trial court directed the Commonwealth to answer said motion, and
the trial court’s March 26, 2014 order denying Appellant’s post-sentence
motions indicated the trial court heard oral argument on them. As the trial
court considered the motion on the merits, we decline to find this issue
waived. See, e.g, Commonwealth v. Moore, 567 A.2d 701, 704 (Pa.
Super. 1989) (declining to find issues waived “where the trial court had
considered an amended post-trial motion on the merits of the issue without
granting permission for the defendant to file nunc pro tunc[]”), appeal
denied, 575 A.2d 563 (Pa. 1990) .



                                           -9-
J-S70028-14


89 A.3d 694, 699 (Pa. Super. 2014) (citation omitted).         An argument that

the jury’s verdict was against the weight of the evidence concedes that the

evidence was sufficient to sustain the convictions.           Commonwealth v.

Lyons,   79   A.3d   1053,   1067   (Pa.     2013),   cert.   denied,   Lyons   v.

Pennsylvania, 134 S. Ct. 1792 (2014).                 Our Supreme Court has

admonished that “[a] new trial should not be granted because of a mere

conflict in the testimony or because the judge on the same facts would have

arrived at a different conclusion.” Commonwealth v. Clay, 64 A.3d 1049,

1055 (Pa. 2013) (citation omitted). Instead, “the trial judge is to determine

that notwithstanding all the facts, certain facts are so clearly of greater

weight that to ignore them or to give them equal weight with all the facts is

to deny justice.” Id. (internal quotation marks and citation omitted). “[A]

new trial should be awarded when the jury’s verdict is so contrary to the

evidence as to shock one’s sense of justice ….” Id.

      As an appellate court, it “is not [our role] to consider the underlying

question of whether the verdict is against the weight of the evidence.”

Commonwealth v. Morales, 90 A.3d 80, 91 (Pa. 2014) (citation omitted).

An argument that the jury’s verdict was against the weight of the evidence

remains “[o]ne of the least assailable reasons for granting … a new trial ….”

Id. (citation omitted). “Thus, only where the facts and inferences disclose a

palpable abuse of discretion will the denial of a motion for a new trial based




                                    - 10 -
J-S70028-14


on the weight of the evidence be upset on appeal.”          Id. (citation omitted;

emphasis in original).

      In this case, Appellant argues that the verdict was against the weight

of the evidence because Woods and not Appellant shot the victim.

Appellant’s Brief at 18.   Appellant continues that although Woods testified

that Appellant hired him to kill the victim, Woods “admitted on cross-

examination that he never received any money from [] Appellant.”               Id. at

18-19.   Finally, Appellant argues that “[t]he Commonwealth produced no

witness that could credibly confirm that [] Appellant ‘hired’ Mr. Woods to

commit a killing on the date at issue.” Id. at 19.

      It is axiomatic that the jury is the ultimate finder of fact at trial.

                  [T]he veracity of a particular witness is a
            question which must be answered in reliance on the
            ordinary experiences of life, common knowledge of
            the natural tendencies of human nature, and
            observations of the character and demeanor of the
            witness. As the phenomenon of lying is within the
            ordinary capacity of jurors to assess, the question of
            a witness’s credibility is reserved exclusively for the
            jury.

Commonwealth v. Alicia, 92 A.3d 753, 761 (Pa. 2014) (citation omitted).

Likewise, “[t]he trier of fact while passing upon the credibility of witnesses

and the weight of the evidence produced, is free to believe all, part or none

of the evidence.”    Commonwealth v. Feese, 79 A.3d 1101, 1122 (Pa.

Super. 2013), appeal denied, 94 A.3d 1007 (Pa. 2014).




                                      - 11 -
J-S70028-14


      In this case, the jury was free to find Woods’s trial testimony credible

and resolve any inconsistencies in the Commonwealth’s favor. Additionally,

the jury was free to infer that Appellant intended for Woods to kill the victim

for him.   See Commonwealth v. Horne, 89 A.3d 277, 286 (Pa. Super.

2014) (concluding the weight of the evidence claim could not prevail as “the

jury resolved the inconsistencies among the testimonies as it saw fit and

reached a verdict[]”).    As an appellate court, we will not reweigh the

evidence   and   substitute   our   judgment   for   that   of   the   fact-finder.

Commonwealth v. Serrano, 61 A.3d 279, 289 (Pa. Super. 2013) (citation

omitted). Based on these considerations, we conclude the trial court did not

commit a palpable abuse of discretion in deciding the jury’s verdict was not

against the weight of the evidence. See Morales, supra.

      We next proceed to Appellant’s first issue on appeal. Appellant avers

that the trial court erred when it permitted the Commonwealth to introduce

evidence of Appellant’s other bad acts, in violation of Pennsylvania Rule of

Evidence 404(b).    Appellant’s Brief at 11-14.      We begin by noting our

standard of review regarding evidentiary issues.

            The admissibility of evidence is at the discretion of
            the trial court and only a showing of an abuse of that
            discretion, and resulting prejudice, constitutes
            reversible error. An abuse of discretion is not merely
            an error of judgment, but is rather the overriding or
            misapplication of the law, or the exercise of
            judgment that is manifestly unreasonable, or the
            result of bias, prejudice, ill-will or partiality, as
            shown by the evidence of record. Furthermore, if in
            reaching a conclusion the trial court over-rides or

                                     - 12 -
J-S70028-14


           misapplies the law, discretion is then abused and it is
           the duty of the appellate court to correct the error.

Commonwealth v. Fischere, 70 A.3d 1270, 1275 (Pa. Super. 2013) (en

banc) (internal quotation marks and citations omitted), appeal denied, 83

A.3d 167 (Pa. 2013).

                       Generally, evidence of prior bad acts or
                 unrelated criminal activity is inadmissible to
                 show that a defendant acted in conformity with
                 those past acts or to show criminal propensity.
                 Pa.R.E. 404(b)(1). However, evidence of prior
                 bad acts may be admissible when offered to
                 prove some other relevant fact, such as
                 motive, opportunity, intent, preparation, plan,
                 knowledge, identity, and absence of mistake or
                 accident. [Id. at] 404(b)(2). In determining
                 whether evidence of other prior bad acts is
                 admissible, the trial court is obliged to balance
                 the probative value of such evidence against
                 its prejudicial impact.     Commonwealth v.
                 Powell, 598 Pa. 224, 956 A.2d 406, 419
                 (2008).

           [Commonwealth v. Sherwood, 982 A.2d 483, 497
           (Pa.   2009),    cert.   denied,   Sherwood      v.
           Pennsylvania, 559 U.S. 1111 (2010)].           The
           Commonwealth must prove beyond a reasonable
           doubt that a defendant has committed the particular
           crime of which he is accused, and it may not strip
           him of the presumption of innocence by proving that
           he    has    committed     other   criminal   acts.
           Commonwealth v. Stanley, 484 Pa. 2, 7, 398 A.2d
           631, 633 (1979); Commonwealth v. Constant,
           925 A.2d 810, 821 (Pa. Super. [2006]), appeal
           denied, 594 Pa. 675, 932 A.2d 1285 (2007).

Commonwealth v. Ross, 57 A.3d 85, 98-99 (Pa. Super. 2012) (en banc),

appeal denied, 72 A.3d 603 (Pa. 2013). Although Rule 404(b) is colloquially

known as a rule prohibiting evidence of prior bad acts, our cases have held

                                   - 13 -
J-S70028-14


that, consistent with the text of Rule 404, its exceptions may permit the

Commonwealth      to   introduce   evidence    of    subsequent       bad    acts.

Commonwealth v. Wattley, 880 A.2d 682, 685 (Pa. Super. 2005) (citation

omitted), appeal dismissed, 924 A.3d 1203 (Pa. 2007).

      In the case sub judice, the trial court permitted the Commonwealth to

present the following evidence.

            Two or three days [after the murder] Ms. Mayo-
            Giddings “told [Appellant] he’s living a lie,” and that
            “if you can’t be real with nobody else, you got to at
            least be real with yourself,” and asked him to go with
            her to be tested for HIV. [Appellant] became so
            angry that he grabbed her by the neck, choked her,
            slammed her into the wall of their apartment, and
            said, “I could kill you today, and nobody would even
            know.”

Trial Court Opinion, 6/16/14, at 3 (internal citations omitted); see also

N.T., 6/26/13, at 106-108.     Mayo-Giddings further testified that she had

never seen Appellant act like that and “his eyes was [sic] real red … and

[h]e looked like a devil.” N.T., 6/26/13, at 108. The Commonwealth argues

that the trial court properly admitted this evidence, as it went to motive and

Appellant’s state of mind. Commonwealth’s Brief at 16.

      After careful review, of the certified record, we agree with the

Commonwealth that the trial court did not abuse its discretion.             Mayo-

Giddings testimony went directly to Appellant’s motive for having the victim

killed. Her testimony showed Appellant’s rage, anger, and hostility towards

anyone   questioning   his   HIV   status    and    sexual   orientation.     The


                                    - 14 -
J-S70028-14


Commonwealth also presented other evidence showing this motive, Mayo-

Giddings   testimony    supported   the      Commonwealth’s    theory.      The

Commonwealth presented the testimony of Jerome Kemp, Appellant’s friend,

who testified that Appellant was upset that the victim “kept going around

spreading rumors, calling [Appellant] all types of fa[***]ts, saying that he,

you know -- he mess with them boys.” N.T., 6/26/13, at 251. We further

agree that the probative value of Mayo-Giddings testimony was not

outweighed by its prejudicial effect.         See, e.g., Commonwealth v.

Hairston, 84 A.3d 657, 670 (Pa. 2014) (stating evidence admissible under

Rule 404(b) where “[t]he prior bad acts admitted by the Commonwealth

explained what would have otherwise appeared to be inexplicable conduct

toward [the victims]”), cert. denied, Hairston v. Pennsylvania, 135 S. Ct.

164 (2014).      Therefore, we conclude the trial court did not abuse its

discretion in permitting the Commonwealth to introduce this evidence under

Rule 404(b)(2). See Fischere, supra.

      Based on the foregoing, we conclude that all of Appellant’s issues on

appeal are either waived or devoid of merit.      Accordingly, the trial court’s

September 20, 2013 judgment of sentence is affirmed.

      Judgment of sentence affirmed.

      Judge Lazarus joins the memorandum.

      Judge Strassburger files a concurring memorandum in which Judge

Lazarus joins.


                                    - 15 -
J-S70028-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2014




                          - 16 -